Title: From Thomas Jefferson to James Dinsmore, 10 June 1801
From: Jefferson, Thomas
To: Dinsmore, James


               
                  Dear Sir
                  Washington June 10. 1801.
               
               Your’s of the 5th. is recieved this day. I wonder the Copper sheets had not got to hand, as it is very long since they left Philadelphia. the steps, or plinths for the dome must be got from Fluvanna. as there seems to be too little dependance on Reuben Perry to let the whole work of the housejoiner & plaisterer depend on him alone, I will pray you to engage some other person to go on with the floors. then if mr Perry chuses to do a part, he can do it separately; if not, we shall still get the work done. it is very important that it be ready for the plaisterers by the last of July, that they may be at work while I am there. the skylight of the dome is to be a single plate.—Mr. Oldham’s order shall be paid. It was not convenient for me to remit the 400. D. to your brother till the [1st. of] this month, and when I came to look for the little memorandum of his address which you had given me, I had mislaid it. if I had been sure you had but one brother in Philadelphia I should have had the paiment made through mr Trump; who I presumed would know him. however mr Barnes has written to mr Trump to enquire & to inform your brother we have 400. D. at his order, and if he should inform us there is but one, the money will be instantly put into his hands. but for fear of delay, I shall be glad if by return of post you will again send me his address. I am with esteem Dr. Sir
               Your most obedt. servt
               
                  
                     Th: Jefferson
                  
               
            